UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1315


ERICA D. TAYLOR,

                Plaintiff - Appellant,

          v.

NATIONAL GEOSPATIAL-INTELLIGENCE AGENCY,

                Defendant - Appellee.



                             No. 12-1383


ERICA D. TAYLOR,

                Plaintiff - Appellant,

          v.

DR. M. ROENNENBURG, Mercy Hospital (GYN),

                Defendant - Appellee.



Appeals from the United States District Court for the District
of Maryland, at Baltimore. Richard D. Bennett, District Judge.
(1:12-cv-00457-RDB; 1:12-cv-00469-RDB)


Submitted:   June 21, 2012                  Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Erica D. Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Erica    D.    Taylor     appeals    the   district     court’s   order

dismissing as frivolous her civil suits.                     We have reviewed the

records and find no reversible error.                    Accordingly, we affirm

for the reasons stated by the district court.                     Taylor v. Nat’l

Geospatial Intelligence Agency, No. 1:12-cv-00457-RDB (D. Md.,

Feb. 21, 2012); Taylor v. Roennenburg, No. 1:12-cv-00469-RDB (D.

Md. Feb. 21, 2012).               We dispense with oral argument because the

facts   and    legal    contentions        are    adequately    presented    in   the

materials     before        the    court   and    argument    would   not   aid   the

decisional process.



                                                                            AFFIRMED




                                            3